Title: To George Washington from Major General Joseph Spencer, 30 January 1777
From: Spencer, Joseph
To: Washington, George



Dear Gen’l
Providence 30th Jan’y 1777

I wrote to your Excellency the 11th Instant which has doubtless Arrived before now; I design’d then to have wrote Weekly, but haveing no opportunity for conveyance unless by Express, have neglected untill now; On the Receipt of your Excellencys orders to me of the 22d ultimo directing, me to hasten forward, instead of Returning back any troops that were by their Respective states destined for the Army in the Western department—I immediately Sent by express to Governor Trumbull to advise him of the Contents of this Order to Lett him know that I must by no means consent that any of those Troops should be ordered to this place, as I know the State of Connecticut depended chiefly on Troops that they at first design’d to send westward to make up their quota being 1092 which they had agreed to send here, as their part of 6000 the number the several New England States had agreed to Raise for this Army.
The Governor in answer to this information, wrote me that the State of Connecticut depended on Colo. Elys Regiment to supply in part their Quota for this Army, and that without them they were unable to send their Quota, and also that Connecticut had sent more Volunteers forward to the Western Army than Colo. Elys Regt consisted of. And added further that it was his advice for the present that Colo. Elys Regt should be ordered to this place, and here Retaind untill further advice from your Excellency should be received; and that he had wrote to your Excellency on the subject—by this Representation I thought it my duty to send Immediately for Colo. Elys Regiment to Join this Army; and the last of them arived here this weak, having no doubt but

your Excellency would Approve of my conduct therein. I have lately Received your Letter of the 17th Instant, Informing that by several Circumstances that Occur, it appears as if the Enemy Intended to withdraw their force from Rhode Island, and make a Junction of their whole Army in the Jerseys; directing me in case the Enemy should Evacuate Rhode Island (after Harrising them in the Rear if in my power) to loose no time, in marching with such of the Troops as were before intended to Join the Army under your Excellencys Immediate Command; And as many more as I could possibly collect together, and then Join Genl Heath.
Your Excellency may be assured that in case the Enemy Evacuate Rhode Island, I shall to the utmost of my ability comply with the above directions in every Respect, but it is not Supposed very probable here that the enemy will; or at least do not at present Expect to Evacuate Rhode Island this winter; I dont Remember that any of those that have come from Rhode Island since my Arival have Intimated that it was expected that that would be the Case but for a considerable time back those that have left the Island have universally reported that a number (generally said about 2000) were ordered to be in readyness to Embark on the shortest notice; and last weak two young women that came off, Reported that two Thousand of their troops Embarked on board the Transports at Rhode Island, the night after the 22d Instant; and last Evening I Received Intelligence from point Judith, that in the evening of the 27th Instant Twenty two large Vessels came out of the Harbour of New port, standing Westward; with troops on Board; Doubtless bound for New York; these Troops I suppose are the same that Embarked last weak. It is the oppinion of the General Officers here, that before the last Embarkation there was 6000 Land forces at Rhode Island, and that there Is about 4000 there now; we are in expectation here, that they design to Winter here. They have within a few days set out to fortify at the North End of the Island, which by all accounts they neglected untill very lately, this we consider as an Evidence of their expecting to stay, some considerable time, unless it should be done, purely to hide their Intentions.
The Genl Officers have such expectations of the Continuance of the Troops at Rhode Island, that at a Council last weak, it was Unanimously Resolved by all of them in this Army, that it was advisable to make the most speedy preparation, in precuring of every thing Necessary, to make an attack, on Rhode island, as soon as Troops come in sufficient, to afford a probability, of Success, we have now here 4000 Troops; according to the oppinion of the Genl Officers Since the late Embarkation, 6000 men might do, but that it would be best to have more.

I believe we can Collect men Enough in number, Round about, in this Neighbourhood, within a few days, when we have got Other things in Readyness; but should be glad to have better Troops than most of them would be. Would therefore Suggest to your Excellency, that I have heard there is several Continental Regiments near or Quite, half fill’d, at or near Boston, wheather in case we Should be Ready to make a push, I might not send for these Continental Troops to come and assist in the Attack should be glad to be Inform’d.
The Commissary Genl has sent a Deputy to act here in this department. We are yet in Great need of one to Act as Continental Depy Qr Master Genl with Continental s[u]pplies, hope your Excellency will send, or appoint one here, to act in that Character; I know not where the Qr Master Genl is, if your Excellency should think proper, to appoint a Person, to that office here, I beg leave to Recommend, Mr James Lovell, of this State, who assists in that department at present, and is Recommended as a fit Person for that Imployment, by the Principal Gentlemen of this Town, and all the Genl Officers of this army. I have the Honour to be with Great Respect and Esteem your Excellencys Most Obedt Humbe Servt

Jos: Spencer

